July 12, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
           GEORGE MOLL AND ELLEN DIANA MOLL, Appellants

NO. 14-15-01007-CV                          V.

       THE TEXAS DEPARTMENT OF MOTOR VEHICLES, Appellee
                ________________________________

     Today the Court heard appellants’ motion to dismiss the appeal from the
judgment signed by the court below on October 30, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, George Moll and Ellen Diana Moll.

      We further order that mandate be issued immediately.

      We further order this decision certified below for observance.